     Case 4:20-cv-00900-SDJ Document 1 Filed 11/23/20 Page 1 of 4 PageID #: 1



                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                   SHERMAN DIVISION


FAYE REIMERS                                            §
                                                        §
                          Plaintiff,                    §
                                                        §
v.                                                      §     CIVIL ACTION NO._____________
                                                        §     JURY DEMANDED
SANTE CENTER FOR HEALING                                §
                                                        §
                          Defendant,                    §


                PLAINTIFF'S ORIGINAL COMPLAINT AND JURY DEMAND
        NOW COMES Faye Reimers, Plaintiff herein, complaining of Sante Center For Healing,

Defendant herein, and for causes of action submits the following:

                                          Jurisdiction and Venue

        1.       Jurisdiction of this Court is invoked pursuant to 29 U.S.C. § 626(c)(1) and 28 U.S.C.

§ 2201 and 2202. This is a suit authorized and instituted pursuant to the Age Discrimination in
Employment Act (ADEA) of 1967, 29 U.S.C. § 621, et seq., as amended.

        2.       Venue is proper in this judicial district pursuant to the ADEA in that the unlawful

employment practices alleged below were and are being committed within the State of Texas and

the Eastern District of Texas. Defendant may be served by serving George W. Straw, 914 Country

Club Rd., Argyle, TX 75226.

                                                    Parties
        3.       At all relevant times, Plaintiff was and is a citizen of the United States and a resident

of Texas. Plaintiff was employed by defendant from Oct, 2013 until December 8, 2017.

        4.       Defendant, Sante Center For Healing, is a company doing business in the Eastern

District of Texas, Sherman Division. Defendant maintains and administers records relevant to its

employment practices within said district and division.

                                         Procedural Prerequisites
        5.       Within 300 days of the acts of which she complains , plaintiff filed a sworn charge
__________________________________________________________________________________________________________________
PLAINTIFF'S ORIGINAL COMPLAINT AND JURY DEMAND - 1
   Case 4:20-cv-00900-SDJ Document 1 Filed 11/23/20 Page 2 of 4 PageID #: 2



of discrimination with the Equal Employment Opportunity Commission alleging age discrimination.

        6.        Subsequently, the Equal Employment Opportunity Commission issued a right to sue

letter and this suit is brought within 90 days of receipt of that notice.

        7.        The Equal Employment Opportunity Commission has been unable to resolve this

charge amicably.

        8.        Plaintiff has complied with her responsibility to submit this matter for conciliation

under the ADEA and, consequently, all jurisdictional prerequisites to the filing of this action have

been fulfilled.

                                         Federal Causes of Action
        9.        This is a proceeding for a declaratory, injunctive, and other relief to secure the rights

of plaintiff under 29 U.S.C. § 621, et seq. It is brought to prevent defendant from maintaining a

policy, practice, custom or usage, of discriminating against plaintiff in regard to compensation,

discharge, retaliation, failure to rehire, and terms, conditions, and privileges of employment.

        10.       Plaintiff was 58 years old at the time of the actions for which she complains.
        11.       Defendant is an employer within the meaning of 29 U.S.C. § 626(b), in that the

defendant is engaged in an industry affecting commerce and employs at least twenty (20) or more

employees for each working day in each of twenty (20) or more calendar weeks in the current or

preceding calendar year.

        12.       During her employment with defendant, plaintiff always performed her duties in a

satisfactory manner.

        13.       On December 8, 2017 defendant fired plaintiff from her job as Manager of Special

Programing and replaced her with a younger employee because of her age.

        14.       Plaintiff was qualified for all positions she held while employed by defendant.

        15.       Plaintiff says defendant discriminated against her on account of age in the following

and other respects:

        a.        By firing her and replacing her with a younger person on December 8, 2017; and

        b.        By discriminating against her in the terms and conditions and privileges of
__________________________________________________________________________________________________________________
PLAINTIFF'S ORIGINAL COMPLAINT AND JURY DEMAND - 2
   Case 4:20-cv-00900-SDJ Document 1 Filed 11/23/20 Page 3 of 4 PageID #: 3



                  employment.

           16.     The reason given by defendant for plaintiff’s termination is both pretextual and

illegal.

           17.    Plaintiff has no plain or adequate remedy at law to correct the wrongs complained of

herein, and this suit for declaratory and injunctive relief is his only means of securing relief. Further,

plaintiff is now suffering and will continue to suffer irreparable injury from defendants' policies,

practices, customs, and usages set forth herein.

           18.    All violations committed by defendant were willful.

                                              Request for Relief
           ACCORDINGLY, plaintiff respectfully requests that this Court advance this case on the

docket and grant her the following relief:

           a.     Grant plaintiff a permanent injunction, enjoining defendant, its agents, employees,

                  successors, and attorneys from continuing to discriminate against plaintiff on account

                  of her age;
           b.     Grant plaintiff a declaratory judgment, declaring defendant’s past practices herein

                  complained of to be in violation of 29 U.S.C. § 621, et seq.;

           c.     Grant plaintiff backpay, front pay, retroactive seniority, compensatory damages, and

                  any other necessary equitable and legal relief to compensate her;

           d.     Grant plaintiff immediate reinstatement with retroactive seniority;

           e.     Grant plaintiff liquidated damages;

           f.     Grant plaintiff attorney fees; and

           g.     Grant such other general relief to which plaintiff shows herself justly entitled.




__________________________________________________________________________________________________________________
PLAINTIFF'S ORIGINAL COMPLAINT AND JURY DEMAND - 3
   Case 4:20-cv-00900-SDJ Document 1 Filed 11/23/20 Page 4 of 4 PageID #: 4



                                                    Respectfully submitted,

                                                    THORPE & HATCHER
                                                    4925 Greenville Ave.
                                                    Suite 200
                                                    Dallas, Texas 75206
                                                    Telephone: (214) 969-5500
                                                    thwlaw@airmail.net



                                                    By:      /s/ Carla S. Hatcher
                                                             Steven B. Thorpe
                                                             State Bar No. 19990500
                                                             Carla S. Hatcher
                                                             State Bar No. 0921950

                                                    ATTORNEYS FOR PLAINTIFF



                                              JURY DEMAND
        Plaintiff demands a trial by jury on all issues so triable.




__________________________________________________________________________________________________________________
PLAINTIFF'S ORIGINAL COMPLAINT AND JURY DEMAND - 4
